DECISION
The application of the above-named defendant for a review of the sentence of three years for grand larceny, imposed on October 17, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
This sentence appears proper, reasonable and quite lenient, the crime, individual, and the sentencing goals kept in mind, especially when it is considered that the presumption is that the sentencing judge was correct in his determination, that the crime may be punished' by 14 years imprisonment, and that the defendant did receive a parole in May, 1969, which he violated in August, 1969. Further, defendant has a record of other offenses.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield.